PER CURIAM.
This is an appeal from an order granting a motion for extension of time to respond to the complaint. Within the appeal, appellant filed a petition for writ of certiorari. The order is not appealable and we decline to treat the notice of appeal as invoking the Court’s certiorari jurisdiction because appellant has failed to show any harm that is incurable by a final appeal. See Bared & Co. v. McGuire, 670 So.2d 153, 157 (Fla. 4th DCA 1996) (“If petitioner has failed to *795make a prima facie showing of irreparable harm, we lack jurisdiction and will enter an order dismissing the petition.”) The appeal is hereby DISMISSED.
WETHERELL, BILBREY, and JAY, JJ., CONCUR.